DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/21 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, see pages 12 - 17, filed 05/06/21, with respect to the rejection(s) of claims 1 - 15 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benattar (US PAP 2018/0146319).
Applicant argues that Ganeshkumar do not teach a narrow band direction of arrival module communicably coupled to receive the frequency domain pre-processing signal output based on the subset of select narrow bands and configured to perform a direction of arrival operation on the pre-processing signal output, to thereby provide a 

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganeshkumar (US PAP 2018/0270565) in view Benattar (US PAP 2018/0146319).
As per claims 1, 6, and 11, Ganeshkumar teaches a hands-free voice user interface system comprising:
a narrow band band-pass filter frequency band selection module configured to perform a signal band extraction operation on a frequency domain signal to thereby extract a subset of select narrow bands of the frequency domain signal and provide selected narrow band outputs (“Alternately or additionally, the example systems 300, 400 may be employed to operate on sub-bands.  Such sub-bands may be within a spectrum associated with human speech.  Additionally or alternately, the example systems 300, 400 may be configured to ignore sub-bands outside the spectrum associated with human speech.”; paragraph 56);
a selective band limited frequency band signal preprocessing module including acoustic echo cancellation, said preprocessing module communicably coupled to receive the selected narrow band outputs and having a frequency-domain preprocessing acoustic echo cancellation module on the provided selected narrow band outputs to thereby provide a frequency-domain pre-processing output  based on the 
However, Ganeshkumar does not specifically teach a narrow band direction of arrival module communicably coupled to and thereby receives the frequency domain pre-processing signal output based on the subset of select narrow bands and thereby performs a direction of arrival operation on the pre-processing signal output, and thereby provide a direction of arrival estimation to a steerable beamformer module.
Benattar discloses that the audio analysis and processing unit may generate a signal corresponding to the audio beam direction which is connected to the position accumulator 305.  The audio analysis and processing unit may use a beamformer to select a beam which includes audio information of interest or may include beam-steering capabilities to refine the direction of arrival of audio from an audio source (paragraph 93).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a direction of arrival estimation to a steerable beamformer module as taught by Benattar in Ganeshkumar, because that would help improve rejection of unwanted signals from other directions (paragraph 24).



As per claims 3, 8, 13, Ganeshkumar further discloses the beamformer module operates in the bandwidth of DC to a Nyquist Frequency of the operated sampling rate (“satisfies the Nyquist-Shannon sampling theorem for a frequency range up to 8 kHz”; paragraphs 56, 65).

As per claims 4, 9, 14, Ganeshkumar further discloses the Nyquist Frequency is approximately 8kHz (paragraphs 56, 65).

As per claims 5, 10, 15, Ganeshkumar further discloses the subset of select narrow bands are one of contiguous bands and alternating bands (“multiple sub-bands that in combination encompass the full range”; paragraph 56, 58).

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658